Title: To Alexander Hamilton from Nathaniel Appleton, 10 October 1790
From: Appleton, Nathaniel
To: Hamilton, Alexander


United States Loan Office[Boston] Massachusetts Octr. 10th 1790
Sir,
Your favors of 30th Ulto. is recd. I am apprehensive that the quantity of Old Emission money will be very great. I have already recd. into the Office about a Million Dollars which fills a middling sized Chest; a few Years since there was an order of Court for the Town Clerks to make the best return they could of the quantity of paper money in their respective Towns, the returns amounted to more than 30 Millions Dollrs. I believe there is as much now in the State. I mention these circumstan⟨ces⟩ that I may receive your instructions wether I shall transmit it by Post, or otherwise, if it could possibly be burnt here under the inspection of Two or more Gentlemen appointed for that purpose accompanied with my Oath and the Oaths of the counting Clerks, it would save much trouble, especially, if it must be defaced before it is shiped if that should be your order. With great esteem I have the honor to be Sir, your humble Servant
N. A.   C. L.
